IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 215 MAL 2015
                              :
               Respondent     :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
          v.                  :
                              :
                              :
MELISSA MAE NYE,              :
                              :
               Petitioner     :


                                    ORDER


PER CURIAM

     AND NOW, this 4th day of August, 2015, the Petition for Allowance of Appeal is

DENIED.